STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                      NO.    2021    KW    1567

VERSUS


JACOB       DOMANGUE                                                           JANUARY        31,     2022




In    Re:          Jacob       Domangue,         applying       for      supervisory       writs,       16th
                   Judicial         District         Court,   Parish      of    St.    Mary,    No.    2015-
                   196106.




BEFORE:           MCDONALD,         LANIER,          AND WOLFE,     JJ.


        WRIT       DENIED      ON    THE    SHOWING MADE.             Relator     failed       to    include
a    copy    of    the    bill      of     information        or    indictment,         the    commitment

order,       all       pertinent       minute         entries      and                    transcripts,
                                                                          sentencing
and    any       other     portions        of    the     district        court    record       that    might

support          the   claims    raised         in    the writ     application.


                                                        imm

                                                        WIL
                                                        EW




COURT       OF APPEAL,         FIRST     CIRCUIT

        i




        DEPUT          CLERK OF      COURT
                  FOR    THE    COURT